In a proceeding pursuant to Social Services Law § 384-b to terminate the mother’s parental rights on the ground of mental illness or mental retardation, the mother appeals from an order of fact-finding and disposition of the Family Court, Orange County (Woods, J.), dated March 24, 2006, which, after a fact-finding hearing, found that she is unable to provide proper and adequate care for the subject child by reason of her mental retardation and terminated her parental rights.
Ordered that the order of fact-finding and disposition is affirmed, without costs or disbursements.
Contrary to the mother’s contention, the Family Court properly found that there was clear and convincing evidence that she is presently and for the foreseeable future unable, by reason of mental' retardation, to provide proper and adequate *717care for the subject child (see Social Services Law § 384-b [4] [c]; Matter of Amanda Ann B., 38 AD3d 537 [2007]; Matter of Karyn Katrina D., 19 AD3d 592, 592-593 [2005]; Matter of Andrew U., 22 AD3d 926 [2005]). The uncontradicted expert testimony-showed that the mother had significant impairments to her adaptive functions, had sub-average intellectual functioning, required supervision, had no understanding of child rearing, and, based on the nature of her mental retardation, her ability to have a child in her care was inconceivable without that child being damaged, harmed, and neglected (see Matter of Ernesto Thomas A., 5 AD3d 380, 381 [2004]; Matter of Samantha R., 306 AD2d 487, 487-488 [2003]).
The mother’s remaining contentions are without merit. Prudenti, P.J., Santucci, Covello and Carni, JJ., concur.